Citation Nr: 1141996	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-04 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post fracture of the right wrist with degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which continued a previously assigned 10 percent rating for a right wrist disability.

In August 2010 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

In September 2010 the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In September 2010 the Board remanded the claim in part to provide the Veteran with a VA joints examination to evaluate the current nature of his right wrist disability.  The remand specifically outlined the Veteran's contentions that his right 

wrist locks into position and is locked to a certain degree due to cystic tissue that has formed around the break area.  The remand instructions specifically requested the examining physician to indicate whether the right wrist is ankylosed and, if so, to state in what position (in degrees).  While the November 2010 VA examination report indicates that there is right wrist ankylosis, it also provided range of motion testing revealing actual motion of the wrist.  Thus, it is unclear whether the Veteran, in fact, suffers from ankylosis and if so, in what position.  Therefore, an additional VA joints examination must be conducted to clarify this inconsistency. 

In addition, the Veteran disputes the conclusion of the VA neurological examiner who diagnosed carpal tunnel syndrome, apparently based in part on a reported history of such.  The Veteran contends that carpal tunnel syndrome has never been previously diagnosed.  He maintains that his neurological complaints are solely due to his wrist fracture.  The Board notes that nerve conduction testing has not been accomplished.  Such should be scheduled on remand, so that a fully informed opinion can be rendered as to whether any current neurological symptoms in the Veteran's right wrist/arm are the result of his service-connected right wrist fracture or whether such are due to some unrelated cause. 

As noted in the prior remand, at his August 2010 hearing, the Veteran reported that he had received follow-up treatment from private and VA doctors for his right wrist, including a private X-ray at "Maryview Immaculate Hospital in Portsmouth, Virginia" in 2007.  The Veteran was asked to provide authorization to release records of treatment since January 2006, but he did not respond.  Another request to the Veteran to provide this authorization should be issued.  The Veteran is reminded that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Relevant ongoing VA treatment records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete an authorization form to release treatment records from Maryview Medical Center in Portsmouth, Virginia (versus Mary Immaculate Hospital in Newport News, Virginia).  After the Veteran has signed an appropriate release, those records should be requested.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a right wrist disability since January 2006.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  All attempts to procure records should be documented in the file.  In addition, relevant ongoing VA treatment records dating since April 2011 to the present from the Hampton VA medical center should be obtained.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran notified of such.

3.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA joints examination to clarify inconsistencies in the 2010 examination and to evaluate the current nature of his right wrist disability.  All indicated tests and studies are to be 

performed.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All symptomatology due to the right wrist fracture should be reported.

Following review of the claims file and examination of the Veteran the examiner is also asked to respond to the following:

a) Is the right wrist is ankylosed?
b) If so, the examiner should indicate whether it is ankylosed in dorsiflexion, palmar flexion, ulnar deviation or radial deviation, and the position of the ankylosis in degrees. 
c) The examiner should also review the results of the November 2010 VA examination, and indicate whether the range of motion results provided at that time are consistent with the statement of that examiner that the right wrist was ankylosed.  In other words, how could the Veteran's right wrist have been found to be ankylosed when he was noted to have 8 degrees of dorsiflexion and 12 degrees of palmar flexion.  
d) The medical basis for the conclusions reached should be provided.

4.  The Veteran should also be scheduled for a VA neurological examination by a physician, to obtain objective neurological testing to determine whether the Veteran's neurological symptoms are due to his right wrist fracture or to some unrelated cause.  All indicated tests and studies are to be performed to include nerve 

conduction studies and/or electromyogram.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following the objective testing, review of the claims file, and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a neurological disability of the right wrist/arm.  Thereafter, the examiner should provide an opinion as to whether the neurological disability is at least as likely as not (50 percent probability or greater) related to the right wrist facture with degenerative joint disease, or whether such disability is a distinct disability unrelated to the service connected right wrist fracture with degenerative joint disease.  The examiner should provide the medical basis for the conclusions reached. 

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


